Opinion filed September 30,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00122-CR 
                                                    __________
 
                                    EDDIE
PALMA JR., Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. A-36,514
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This
is an appeal from a judgment adjudicating guilt.  Eddie Palma Jr. originally
entered a plea of guilty to the offense of aggravated assault by exhibiting a
deadly weapon.  Pursuant to the plea bargain agreement, the trial court
deferred the adjudication of guilt, placed appellant on community supervision
for five years, and assessed a $500 fine.  After a hearing on the State’s
motion to adjudicate, the trial court found that appellant had violated the
terms and conditions of his community supervision, revoked the community
supervision, adjudicated appellant’s guilt, and assessed punishment at
confinement for twenty years and a $500 fine.  We dismiss.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.  Court-appointed
counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no
pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, 
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.). 
The
motion to withdraw is granted, and the appeal is dismissed.
 
PER CURIAM
 
September 30,
2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.